DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
1.    Applicants argue:
“Further, Applicant submits that in addition to the features argued in the October 21, 2020, Amendment, the features of “generating, by the computing device, a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” and “generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” are features that could not, as a practical matter, be performed entirely in a human's mind' (even if aided with pen and paper) and, therefore, do not qualify as a mental process. The large amount of data involved in the asserted abstract ideas and the complexity of manipulating that data cannot, as a practical matter be performed entirely in a human's mind, even if aided with pen and paper. Accordingly, Applicant submits that claims 1, 8 and 15 are not mental processes under the October Update of the 2019 PEG and, therefore, directed to a judicial exception.

Regarding prong 1 of step 2A of the §101 analysis, the Examiner asserts that the claimed invention is directed to the abstract ideas of "determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast” (see Independent Claim 1); "clustering, by the computing device, the airport capacity predictions" (see Independent Claim 1); “generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions (see Independent Claim 1); “determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast” (see Independent Claim 8); “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times” (see Independent Claim 8); “generate at least one aggregated airport capacity prediction using the clustered airport capacity predictions” (see Independent Claim 8); “program instructions configured to determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast, the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals” (see Independent Claim 15); “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals” (see Independent Claim 15); program instructions configured to cluster the smoothed airport capacity predictions” (see Independent Claim 15); “program instructions configured to generate at least one aggregated airport capacity prediction using the 
At pages 21-26 of the Office Action, for each of these asserted abstract ideas, the Examiner states:
Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, valuation, judgment or opinion but for the recitation of a generic computer component. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.
However, Applicant respectfully disagrees for at least the reasons asserted in the October 21, 2020, Amendment. In particular, Applicant submits that the features of the independent claims are not metal processes as asserted by the Examiner for at least the reason that the claim limitations could not, as a practical matter, be performed entirely in a human’s mind (even if aided with pen and paper) due to the large amount of data involved and the complexity of manipulating that data.” (Remarks: pages 9-11)

2.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that with the recent amendment made to the claims, the claims are still not eligible under 35 U.S.C. 101.  Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.  Also, the applicant refers to the arguments given in the remarks on October 21, 
Also, as stated above the recent amendment of “generating, by the computing device, a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”, covers performance of the limitation in the mind or by pencil and paper.  The process of generating a probability that is associated with each weather analytical scenarios can be conducted in the human mind or by pencil and paper, since this probability is only associated with the weather scenarios.  The claim language is not clearly stating how likely a weather 

3.    Applicants argue:
“In light of Electric Power Group and MPEP §2106.05(a), Applicant submits that claim 1 provides an improvement in the technology and technical field of generating weather analytical scenarios regarding airport capacity, and that this improvement constitutes an integration of the alleged judicial exception into a practical application, which satisfies Prong 2 of Step 2A of the §101 analysis. In particular, claim 1 of the instant application, through interactions of a computing device, receives data, generates new data (i.e., generation of an airport capacity prediction for each of the plurality of weather scenarios, and clustering, the airport capacity predictions) and then uses this new data in subsequent steps (generating a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios). Therefore, in accordance with the holding of the Electric Power Group and MPEP §2106.05(a), the claimed invention should be deemed as patent eligible because it provides improvements to another technology or technical field (noting that, according to the 2019 PEG, a claim as a whole that reflects an improvement to another technology or technical field constitutes an integration of the alleged exception into a practical application that satisfies Step 2A Prong 2).

Applicant also notes that the Step 2A Prong 2 analysis does not evaluate whether claim limitations are well-understood, routine, or conventional, and that a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement. (2019 PEG at page 55.) 
On page 6 of the Office Action, that Examiner states that he does not see where in the claim language that there is an improvement to the technology and technical field of generating weather analytical scenarios regarding airport capacity. The Examiner states that he does not see the claim language as improving the technology of the technical field of weather analytical scenario for an airport capacity due to the teachings of Kicinger (Airport Capacity Prediction 
For at least the above reasons, claim 1 should be deemed to satisfy Prong 2 of Step 2A of the §101 analysis, and thus should be deemed patent eligible.” (Remarks: pages 14-15)

4.    Examiner Response:
The examiner respectfully disagrees.  As stated in the Final office action dated 2/9/21, the examiner doesn’t see where in the claim language there’s an improvement to the technology and technical field of generating weather analytical scenarios regarding airport capacity.  The applicant points to the limitations of claim 1 that receives data and generates new data and uses new data in subsequent steps (generating a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios) as being the claim language that shows the improvement to the technology and technical filed of generating weather analytical scenarios for airport capacity.  These steps generates an airport st – 4th paragraph of the Simpson et al. reference.  This reference teaches combining airport capacity predictions to generate an aggregated airport prediction based on the probabilities of the weather analytical scenarios, where the different runway configurations for the weather categories are used in determining the capacity at an airport.  The weather categories are combined as shown on Pg. 95 of the Simpson et al. reference, to determine an average hourly capacity for an airport for the annual or seasonal planning period.
Also, regarding Step 2A prong 2, the limitation of “receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The additional element of a computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not 
Regarding claims 8 and 15, the applicant’s arguments are the same arguments as shown for claim 1 and are rejected using the same teachings.

5.    Applicants argue:
“Step 2B of the Two-Prong Analysis
Applicant submits that the claims are also patent eligible under §101 because the claims recite significantly more than the alleged abstract idea. For at least the reasons stated in the above arguments regarding an improvement to other technology or technical field, Applicant disagrees with the assertion that the claims do not recite “significantly more” within the context of the 2019 PEG.
For at least the reasons discussed above, reconsideration and removal of the 35 U.S.C. §101 rejection of claims 1, 8, and 15 and their dependent claims is respectfully requested.” (Remarks: page 19)

6.    Examiner Response:
The examiner respectfully disagrees.  As stated in the Final office action dated 2/9/21, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1-13 and 15-21
Regarding step 1, claims 1-13 and 15-20 are directed towards a method, computer program product and system, which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic 
Claim 1 recites “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, by the computing device, a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional element of a computing device.  The computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).    The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).

Claim 8
Regarding step 2A, prong 1, claim 8 recites “determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of 
Regarding step 2A, prong 2, the limitation of receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Claim 8 recites A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device.  The claim includes a computing device and medium.  The computing device and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8 recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device, which amounts to no more than mere instructions to apply the exception 
Claim 15
Regarding step 2A, prong 1, claim 15 recites “program instructions configured to determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast, the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 15 recites “program instructions configured to generate at least one aggregated airport capacity prediction  based on the probabilities of the weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “and program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 
Regarding step 2A, prong 2, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the claim recites the additional element of a processor, memory, medium and computing device.  The processor, medium, memory and computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor, memory, medium and computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  

Claims 2, 9 and 16
Dependent claims 2, 9 and 16 recites “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3, 10 and 17
Dependent claims 3, 10 and 17 recites “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4, 11 and 18
Dependent claims 4 and 11 recites “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper 
Claims 5 and 12
Dependent claims 5 and 12 recites “wherein the forecast weather data includes temperature, dewpoint, windspeed, wind direction, ceiling, and visibility”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 19
Dependent claim 19 recites “wherein the airport capacity prediction is determined using a classification model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 20
Dependent claim 20 recites “wherein the clustering the airport capacity predictions uses dynamic time warping”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 21
Dependent claim 21 recites “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios, and
generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-13 and 15-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

                                Response: 35 U.S.C.  § 102 and 103
7.    Examiner Response:
The Applicant’s arguments on pages 19-27 with respect to the limitations of claim 1 that states “generating, by the computing device, a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the last limitation of claim 8 that states “display each of the at least one aggregated airport capacity prediction with an associated probability of the respective aggregated airport capacity prediction”, it’s unclear how there are multiple combinations of the airport capacity predictions being combined.  The second to last limitation of claim 8 states that at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios is generated.  The claims language only requires one combination of the airport capacity predictions.  As stated above, the display limitation, is requiring that there are multiple airport capacity predictions.  The examiner is interpreting the claim language to be displaying one combination of airport capacity predictions, since the claim language only requires one combination.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1-13 and 15-21
Regarding step 1, claims 1-13 and 15-20 are directed towards a method, computer program product and system, which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the 
Claim 1 recites “generating, by the computing device, a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional element of a computing device.  The computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this 
Regarding Step 2B, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).    The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8
Regarding step 2A, prong 1, claim 8 recites “determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 8 recites “generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Claim 8 recites A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable 
Regarding Step 2B, the limitation of receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8 recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device, which amounts to no more than mere instructions to apply the exception using a generic computer component. This step is also analogous to teachings within MPEP 2106.05(f)(2), where it’s not sufficient to provide an inventive concept.
Claim 15
Regarding step 2A, prong 1, claim 15 recites “program instructions configured to determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast, the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals”.  Under the broadest 
Claim 15 recites “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 15 recites “and program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the claim recites the additional element of a processor, memory, medium and computing device.  The processor, medium, memory and computing device is recited at a high 
Regarding Step 2B, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor, memory, medium and computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
The additional element of a computing device, receiving a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claims 2, 9 and 16
Dependent claims 2, 9 and 16 recites “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with 
Claims 3, 10 and 17
Dependent claims 3, 10 and 17 recites “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4, 11 and 18
Dependent claims 4 and 11 recites “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 5 and 12
Dependent claims 5 and 12 recites “wherein the forecast weather data includes temperature, dewpoint, windspeed, wind direction, ceiling, and visibility”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    

Claim 7
Dependent claim 7 recites “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 19
Dependent claim 19 recites “wherein the airport capacity prediction is determined using a classification model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 20
Dependent claim 20 recites “wherein the clustering the airport capacity predictions uses dynamic time warping”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 21
Dependent claim 21 recites “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios, and

Claims 1-13 and 15-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of online reference .

With respect to claim 1 Kicinger et al. discloses “A method” as [Kicinger et al. (Pg. 18, Introduction, 1st paragraph, “Airport capacity estimates are among, etc.”, Pg. 18, Introduction, 3rd paragraph, “The integrated airport capacity model, etc.”)];
“receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs;
“determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” ,Pg. 24, right col., “Figure 8 shows the scaled version, etc. Figs 7-8)];
While Kicinger et al. teaches clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions, Kicinger et al. does not explicitly disclose “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios; generating, by the computing device, a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; 
Simpson et al. discloses “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios” as [Simpson et al. (Pg. 93, 2nd – 3rd paragraph, “The definition of “availability” and “marginal availability”, etc.”, Pg. 94, 2nd  - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: The capacity is listed from highest to lowest, where all the configuration available for a given weather category are listed.  This demonstrates that the airport capacity predictions into a predetermined number of weather analytical scenarios, since the percentage of time that a configuration of a runway will be available is given;
“generating, by the computing device, a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” as [Simpson et al. (Pg. 94, 2nd  - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: There is a percentage of time that a configuration of a runway will be available for each weather category;
“and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios.”  as [Simpson et al. (Pg. 94, 2nd  - 3rd paragraph -  Pg. 95, 1st – 4th paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: In a capacity coverage chart (CCC), each weather category (scenarios) is being combined, where an average hourly capacity is computed for an airport for the annual or seasonal planning;

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions by incorporating clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios; generating, by the computing device, a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios as taught by Simpson et al. for the purpose of identifying certain advanced ATC operations.
The motivation for doing so would have been because Simpson et al. teaches that by identifying certain advanced ATC operations, the ability to evaluate the potential benefits accruing over time at typical US high density airports can be accomplished (Simpson et al. (Abstract).

With respect to claim 2, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 1 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];
With respect to claim 3, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 1 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data; 

With respect to claim 4, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 3 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner ntoes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

11. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of Leger et al. (U.S. Patent 7,027,898).

With respect to claim 5, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 3 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft;
Simpson et al. discloses “wherein the forecast weather data includes temperature and windspeed” as [Simpson et al. (Pg. 37, sec. 1.3.7 Summary – Improving the Approach Capacity if a Single Runway, #2 Mixture of Final Approach Speeds, etc.”)];
While the combination of Kicinger et al. and Simpson et al. teaches forecast weather data including wind direction, ceiling, temperature, windspeed and visibility, Kicinger et al. and Simpson et al. do not explicitly disclose “wherein the forecast weather data includes dewpoint”
Leger et al. discloses “wherein the forecast weather data includes dewpoint” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];
Kicinger et al., Simpson et al. and Leger et al. are analogous art because they are from the same field endeavor of analyzing weather information for an aircraft.

The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Kicinger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

12.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al.
	
	With respect to claim 6 above, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 1 above.
While the combination of Kicinger et al. and Simpson et al. teaches a classification model determining an airport capacity prediction, Kicinger et al. and Simpson et al. do not explicitly disclose “further comprising building, by the computing device, a classification model using 
Chen et al. discloses “further comprising building, by the computing device, a classification model using machine learning” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
“wherein the airport capacity prediction is determined using the classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
Kicinger et al., Simpson et al. and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Simpson et al. of having a classification model that determines an airport capacity prediction by incorporating further comprising building, by the computing device, a classification model using machine learning, wherein the airport capacity prediction is determined using the classification model as taught by Chen et al. for the purpose of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques.
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).

13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. 

With respect to claim 7, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 1 above.
While the combination of Kicinger et al. and Simpson et al. teaches clustering the airport capacity predictions, Kicinger et al. and Simpson et al. do not explicitly disclose “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”
Buxi et al. discloses “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., Simpson et al. and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Simpson et al. of clustering the airport capacity predictions by incorporating wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of 
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).

14.	Claims 8-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of White (U.S. PGPub 2011/0301829).

With respect to claim 8, Kicinger et al. discloses “receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs;
“determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” ,Pg. 24, right col., “Figure 8 shows the scaled version, etc. Figs 7-8)];
st paragraph, “In the second group of studies, etc.”, Pg. 23, right col., last paragraph, “Figure 7 shows scatter plots comparing, etc.”, Pg. 24, left col. 1st paragraph, “The diagonal line corresponds, etc.”, Fig. 7)] Examiner’s interpretation: As stated above in section 8 of the office, it’s unclear how there are multiple combinations of the airport capacity predictions being combined.  The examiner is interpreting the claim language to be displaying one combination of airport capacity predictions, since the claim language only requires one combination;
While Kicinger et al. teaches clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions, Kicinger et al. does not explicitly disclose “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios; generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.
Simpson et al. discloses “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios” as [Simpson et al. (Pg. 93, 2nd – 3rd paragraph, “The definition of “availability” and “marginal availability”, etc.”, Pg. 94, 2nd  - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: The capacity is listed from highest to lowest, where all the configuration available for a given weather category are listed.  This 
“generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” as [Simpson et al. (Pg. 94, 2nd  - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: There is a percentage of time that a configuration of a runway will be available for each weather category;
“generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” as [Simpson et al. (Pg. 94, 2nd  - 3rd paragraph -  Pg. 95, 1st – 4th paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: In a capacity coverage chart (CCC), each weather category (scenarios) is being combined, where an average hourly capacity is computed for an airport for the annual or seasonal planning;
Kicinger et al. and Simpson et al. are analogous art because they are from the same field endeavor of analyzing weather information for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions by incorporating cluster the airport capacity predictions into a predetermined number of weather analytical scenarios; generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that 
The motivation for doing so would have been because Simpson et al. teaches that by identifying certain advanced ATC operations, the ability to evaluate the potential benefits accruing over time at typical US high density airports can be accomplished (Simpson et al. (Abstract).
While the combination of Kicinger et al. and Simpson et al. teaches clustering the airport capacity predictions, Kicinger et al. and Simpson et al. do not explicitly disclose ““A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”
White discloses “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device” as [White (paragraph [0022], Fig. 2)];
“the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times” as [White (paragraph [0023], paragraph [0026], Fig. 3)] Examiner’s interpretation: The estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference.  As shown in Fig. 3 of the White reference, the estimated arrival and departure times are group together separate from the actual arrival and departure times.  The examiner considers the grouping of the estimated and departure 
Kicinger et al., Simpson et al. and White are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Simpson et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times as taught by White for the purpose of determining an estimated arrival rate and departure rate for a predetermined time period.
The motivation for doing so would have been because White teaches that by receiving a predicted airport constraint information for a predetermined time period and querying historical airport data to determine historical time periods having similar constraint information, the ability to determine an estimated arrival rate and departure rate for a predetermined time period can be accomplished (White (paragraph [0002] – [0003]).

With respect to claim 9, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather st paragraph, “The IACM was used in the validation studies, etc.”)];

With respect to claim 10, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

With respect to claim 11, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather 

With respect to claim 15, Kicinger et al. discloses “program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs;
“program instructions configured to determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” ,Pg. 24, right col., “Figure 8 shows the scaled version, etc. Figs 7-8)];
While Kicinger et al. teaches clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions, Kicinger et al. does not explicitly disclose “program instructions configured to generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”
Simpson et al. discloses “program instructions configured to generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the nd  - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: There is a percentage of time that a configuration of a runway will be available for each weather category;
“program instructions configured to generate at least one aggregated airport capacity prediction  based on the probabilities of the weather analytical scenarios” as [Simpson et al. (Pg. 94, 2nd  - 3rd paragraph -  Pg. 95, 1st – 4th paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: In a capacity coverage chart (CCC), each weather category (scenarios) is being combined, where an average hourly capacity is computed for an airport for the annual or seasonal planning;
Kicinger et al. and Simpson et al. are analogous art because they are from the same field endeavor of analyzing weather information for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions by incorporating program instructions configured to generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions as taught by Simpson et al. for the purpose of identifying certain advanced ATC operations.
The motivation for doing so would have been because Simpson et al. teaches that by identifying certain advanced ATC operations, the ability to evaluate the potential benefits 
While the combination of Kicinger et al. and Simpson et al. teaches clustering the airport capacity predictions, Kicinger et al. and Simpson et al. do not explicitly disclose “A system; a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals; program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals; program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory”
White discloses “A system” as [White (paragraph [0005])];
“a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device” as [White (paragraph [0005], paragraph [0022])];
“the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals” as [White (paragraph [0023], paragraph [0026], Fig. 3)] Examiner’s interpretation: The estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference;
“program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport Examiner’s interpretation: Different scenarios such as different runway configurations or traffic flows on the airport are selected, which demonstrates that the airport capacity prediction is being revised, since the runway configurations and the traffic flows at the airport correspond to the arrival and departure rates at the airport.  As stated above, the airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification;
“program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction” as [White (paragraph [0005], paragraph [0022])];
“wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.” as [White (paragraph [0005], paragraph [0022])];
Kicinger et al., Simpson et al. and White are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Simpson et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating A system; a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals; program instructions configured 
The motivation for doing so would have been because White teaches that by receiving a predicted airport constraint information for a predetermined time period and querying historical airport data to determine historical time periods having similar constraint information, the ability to determine an estimated arrival rate and departure rate for a predetermined time period can be accomplished (White (paragraph [0002] – [0003]).

With respect to claim 16, the combination of Kicinger et al., Simpson et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

With respect to claim 17, the combination of Kicinger et al., Simpson et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

With respect to claim 18, the combination of Kicinger et al., Simpson et al. and White discloses the system of claim 17 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner ntoes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

With respect to claim 19, the combination of Kicinger et al., Simpson et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein the airport capacity prediction is determined using a classification model.” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the Integrated Airport Capacity Model to be the classification model, since the integrated airport capacity model determined hourly probabilistic airport capacity forecasts;

15.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of White (U.S. PGPub 2011/0301829) in further view of Leger et al. (U.S. Patent 7,027,898).

With respect to claim 12, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft.
Simpson et al. discloses “wherein the forecast weather data includes temperature and windspeed” as [Simpson et al. (Pg. 37, sec. 1.3.7 Summary – Improving the Approach Capacity if a Single Runway, #2 Mixture of Final Approach Speeds, etc.”)];
While the combination of Kicinger et al., Simpson et al. and White teaches forecast weather data including wind direction, ceiling, temperature, windspeed and visibility, Kicinger et 
Leger et al. discloses “wherein the forecast weather data includes temperature, dewpoint, windspeed” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];
Kicinger et al., Simpson et al., White and Leger et al. are analogous art because they are from the same field endeavor of analyzing weather information for an aircraft.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Simpson et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the forecast weather data includes temperature, dewpoint, windspeed as taught by Leger et al. for the purpose of providing graphical weather information to an aircraft.
The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Kicinger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

16.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. White (U.S. PGPub 2011/0301829) in view of online reference Using Weather .

	With respect to claim 13, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 8 above.
While the combination of Kicinger et al., Simpson et al. and White teaches a classification model determining an airport capacity prediction, Kicinger et al. and White do not explicitly disclose “further comprising building, by the computing device, a classification model using machine learning, wherein the airport capacity prediction is determined using the classification model.”
Chen et al. “further comprising building, by the computing device, a classification model using machine learning, as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
“wherein the airport capacity prediction is determined using the classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
Kicinger et al., Simpson et al., White and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Simpson et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating further comprising building, by the computing device, a classification model using machine learning, wherein the airport 
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).



17.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al., White (U.S. PGPub 2011/0301829) in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. 	

With respect to claim 20, the combination of Kicinger et al., Simpson et al. and White discloses the system of claim 15 above.

Buxi et al. discloses “wherein the clustering the airport capacity predictions uses dynamic time warping” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., Simpson et al., White and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Simpson et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the clustering the airport capacity predictions uses dynamic time warping as taught by Buxi et al. for the purpose of using weather forecasts to generate day of operation probabilistic capacity profiles.
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).

18.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by .

With respect to claim 21, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 8 above.
While the combination of Kicinger et al., Simpson et al. and White teaches clustering the airport capacity predictions, Kicinger et al., Simpson et al. and White do not explicitly disclose “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios”
Buxi et al. discloses “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., Simpson et al., White and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Simpson et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the 
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).
While the combination of Kicinger et al., White and Buxi et al. teaches generating the at least one aggregated airport capacity prediction using clustered airport capacity predictions, Kicinger et al., White and Buxi et al. do not explicitly disclose “and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings.”
Wingrove III et al. discloses “and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings.” as [Wingrove III et al. (Pgs. 26-27, Runway Use Configuration, 2nd paragraph, “To look at preferential runway, etc.”)];
Kicinger et al., Simpson et al., White, Buxi et al. and Wingrove III et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Simpson et al., White and Buxi et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical 
The motivation for doing so would have been because Wingrove III et al. teaches that developing a noise impact model (NIM) to examine the impact that quieter aircraft technologies and/or operations might have on air carrier operating efficiency at U.S. airports, the ability to evaluate the change in airfield capacity and the estimated delay associated with using more efficient runway use patterns can be accomplished (Wingrove III et al. (Pg. 40, Conclusion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126